Matter of Baines v Berlin (2015 NY Slip Op 00962)





Matter of Baines v Berlin


2015 NY Slip Op 00962


Decided on February 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015

Mazzarelli, J.P., DeGrasse, Manzanet-Daniels, Feinman, Gische, JJ.


13889 402436/11

[*1] In re Mashon Baines, Petitioner-Respondent,
vElizabeth Berlin, etc., Respondent-Appellant, Seth Diamond, etc., Respondent.


Eric T. Schneiderman, Attorney General, New York (Valerie Figueredo of counsel), for appellant.
Seymour W. James, Jr., The Legal Aid Society, New York (Joshua Goldfein of counsel) and Shearman & Sterling LLP, New York (Mojoyin Onijala of counsel) for respondent.

Appeal from order and judgment (one paper), Supreme Court, New York County (Doris Ling-Cohan, J.), entered on or about January 30, 2012, after a hearing, inter alia, annulling respondent New York State Office of Temporary and Disability Assistance's Decision After Fair Hearing, dated August 31, 2011, which discontinued petitioner's emergency shelter temporary housing assistance, and awarding petitioner attorneys' fees as the prevailing party, unanimously dismissed, without costs, as moot.
Petitioner's move, with her family, into permanent housing rendered this appeal moot insofar as any "justiciable controversy" within the meaning of CPLR 3001 no longer exists (see Big Four LLC v Bond St. Lofts Condominium, 94 AD3d 401, 403 [1st Dept 2012], lv denied 19 NY3d 808 [2012]). Further, the exception to the mootness doctrine does not apply, since this case does not involve a controversy or issue that is likely to recur, typically evades review, and raises a substantial and novel question (see e.g. Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Indeed, the central issue, whether the particular allegations recited in the notice to discontinue temporary housing assistance apprised petitioner of the basis for the agency's determination to suspend her temporary housing, is specific to the facts of this case. [*2]Accordingly, any decision we rendered would be peculiar to this case and would confer no guidance or certainty in future proceedings between the agency and shelter residents (see People ex rel. Lassiter v Schriro, 114 AD3d 593 [1st Dept 2014], lv denied 23 NY3d 906 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2015
CLERK